Citation Nr: 1812449	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-03 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2017, the Veteran testified at a video conference hearing before the undersigned.

Before reaching the merits of the claims for bilateral hearing loss and tinnitus, the Board must first determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed these issues on the title page accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In an April 2009 VA rating decision, the claims for entitlement to service connection for bilateral hearing loss and tinnitus were denied; the Veteran was notified of this action and of his appellate rights and filed a timely Notice of Disagreement in October 2009; the RO issued a SOC in September 2010; and the Veteran did not file a timely substantive appeal.

2.  The evidence received since the April 2009 VA rating decision regarding bilateral hearing loss and tinnitus is not cumulative or redundant and raises the possibility of substantiating the claims.

3.  The Veteran's bilateral hearing loss for VA purposes a s likely as not is attributable to in-service noise exposure.

4.  The Veteran's tinnitus as likely as not began during service.


CONCLUSIONS OF LAW

1.  The April 2009 VA rating decision denying entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105(b), (d) (2012); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2017). 

2.  New and material evidence was received since the April 2009 VA rating decision to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C. §§ 1110, 131, 5108, 7104(b) (2012); 38 C.F.R. §§ 3.156, 3.303 (2017).

3.  New and material evidence was received since the April 2009 VA rating decision to reopen the claim for service connection for tinnitus.  38 U.S.C. §§ 1110, 5108, 7104(b); 38 C.F.R. §§ 3.156, 3.303, 3.309(a) (2017).

4.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

5.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

In the April 2009 VA rating decision, service connection for bilateral hearing loss and tinnitus were denied because the evidence of record did not support findings of medical opinions linking the current disorders to active military service.  The Veteran was notified of this action and of his appellate rights and filed a timely Notice of Disagreement in October 2009.  The RO issued a Statement of the Case in September 2010, but the Veteran did not file a timely substantive appeal or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, (2011); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the April 2009 VA rating decision is final.  See 38 U.S.C. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the April 2009 VA rating decision includes a January 2017 private treatment record which includes a positive nexus opinion between hearing loss and service.  The Veteran also testified at the November 2017 Board hearing that his tinnitus has been continuous since active service in Vietnam.  The Board finds that this evidence is new and material to the element of establishing a nexus for both disabilities, which was not established at the time of the April 2009 VA rating decision.  As a result, these claims are reopened.  38 U.S.C. § 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.303, 3.309(a).

Service Connection for Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.

The Board finds that the Veteran is competent to report that he was exposed to loud noise in service.  Specifically, in a June 2008 VA Form 21-4138, the Veteran reported exposure to artillery noise during active service in Vietnam.  In a June 2012 VA Form, 21-4138, he reported exposure to noise from firing artillery during combat operations against enemy forces while in Vietnam and there were times when he did not have hearing protection to wear.  At the April 2009 VA audiological examination, the Veteran reported, in part, exposure from incoming grenades.  In the February 2015 VA Form 9, the Veteran reported experiencing acoustic trauma while in Vietnam.  Most recently, at the November 2017 Board hearing, the Veteran reiterated such nose exposure during his period of active service.

The Veteran's testimony is credible because his statements are supported by his service personnel records which note his military occupational specialty included field artillery (FA) basic and cannoneer, he completed foreign and/or sea service for over nine months, and served in Vietnam from August 16, 1965 to May 27, 1966.  Moreover, his lay statements regarding in-service noise exposure have been consistent throughout the course of the appeal.

Review of the evidentiary record further shows the Veteran has a current diagnosis of bilateral hearing loss VA purposes related to his in-service noise exposure.  As noted in the April 2009 VA audiological examination report, the Veteran's speech recognition scores using the Maryland CNC Test result were 90 percent in the right ear and 92 percent in the left ear.  See 38 C.F.R. § 3.385.  In a February 2012 private audiogram report, the Veteran's auditory thresholds in the right and left ears at the 500 and 4000 Hertz ranges were greater than 40 decibels.  Id.  In a December 2012 private audiogram report, the Veteran's auditory thresholds in the right ear at the 500, 1000, 3000, and 4000 Hertz ranges were greater than 26 decibels.  Id.  Moreover, as discussed above, a January 2017 private treatment record includes a positive nexus between hearing loss and in-service noise exposure.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for bilateral hearing loss on a direct basis.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303. 

Service Connection for Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Tinnitus is an organic disease of the nervous system, which is recognized by VA as a chronic disability.  38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1338; see also Fountain v. McDonald, 27 Vet.App. 258 (2015).  

As discussed above, the Veteran is competent to report that he was exposed to loud noise in service.

The Veteran is also competent to report that his tinnitus began in service.  Specifically, in the June 2008 VA Form 21-4138, the Veteran reported he continues to experience ringing in his ears since active service in Vietnam.  In the February 2015 VA Form 9, the Veteran reported the onset of tinnitus since he was in Vietnam.  Most recently, at the November 2017 Board hearing, the Veteran reiterated experiencing tinnitus since he was in Vietnam.

The Veteran's testimony is competent as tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Board finds that the Veteran has a current disability of tinnitus based on his competent lay testimony, as noted in the April 2009 VA audiological examination report.  See Charles, 16 Vet. App. 370.

As the Veteran has provided competent and credible lay evidence of a disability that began during service and has existed since that time, service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.303, 3.309(a).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


